DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on February 22, 2021 has been fully considered. The amendment to instant claims 1, 14, 17, 24, 33, 34 and addition of new claim 35 are acknowledged. In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to address the current amendment. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claim 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

“The process according to claim 1, wherein the process is a continuous process and the contacting step is conducted at a weight hourly space velocity (WHSV) of from 0.05 hr-1 to 50 hr-1, calculated as weight of the transition metal-ligand complex containing solution per hour divided by the weight of the porous crosslinked polyphenoxide resin comprising associated metal cations, and at temperature of from 0 °C to 250 °C”.
and
“The process according to claim 17, wherein the process is a continuous process and the contacting step is conducted at a weight hourly space velocity (WHSV) of from 0.05 hr-1 to 50 hr-1, calculated as the weight of the metalalactone containing solution per hour divided by the weight of the porous crosslinked polyphenoxide resin comprising associated metal cations, and at temperature of from 0 °C to 250 °C.”
However, there is lack of antecedent basis for said limitations since claims 1 and 17 are silent with respect to the transition metal-ligand complex and metalalactone being in the form of solutions. The components 1)-6) of claim 1 and the components 1)-3) of claim 17 are not specified as constituting solutions; said compositions maybe in the form of dispersions as well. Further, since the specific components 1)-5) of claim 1 and the components 1)-3) of claim 17 are not defined, and thereby their relative weights are also not defined, no relative amounts of components 1)-5) of claim 1 and of components 1)-2) of claim 17 are cited in said claims, and thereby no concentrations of the transition metal-ligand complex and of the metalalactone in said solutions and the weight of the solutions can be determined, it is not clear how the total “weight of the transition metal-ligand complex containing solution per hour” and the total “weight of the metalalactone 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1-11, 13-24, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Limbach et al (WO 2015/173296) in view of Pekala  (US 4,997,804) and Liu et al (US 4,956,442).

6. Limbach et al discloses a process for preparing an α,β-unsaturated carboxylic acid salt comprising (Abstract, p. 3, lines 5-23):
1) reacting an alkene and carbon dioxide (also as to instant claim 6) in the presence of carboxylation catalyst, specifically transition metal complex comprising, as the active metal, at least one element of groups 8-10, specifically nickel (p. 5, lines 26-34, as to instant claims 17, 23, 33-34) and one or more ligands (p. 7, lines 12-30; p. 16, lines 21-27) to obtain a catalyst-coordinated carboxylated intermediate, referred to a metallalactone (p. 6, lines 1-15, p. 17, lines 18-30, as to instant claims 7, 17);
2) treating the catalyst-coordinated carboxylated intermediate, i.e. metallalactone, with a heterogeneous base to deprotonate the metallactone (p. 6, lines 16-20;

4) regenerating the heterogeneous base (p. 3, lines 25-39),
wherein the heterogeneous base comprises an alkali metal or alkaline earth metal alkyloxide, a lithium or potassium amide (p. 20, lines 19-21, as to instant claims 8,9, 22) or aryloxide moiety comprising sodium cations (p. 17, lines 33-35; p. 19, lines 1-28; Table 1, as to instant claim 3, 8, 9, 19, 21) corresponding to the following formula (I) (p. 19, lines 1-5), attached to a cross-linked polymer support (p. 23, lines 20-31; p. 24, lines 1-6), including the organic moiety of Formula (II) below:


    PNG
    media_image1.png
    156
    195
    media_image1.png
    Greyscale

Formula (I)


    PNG
    media_image2.png
    97
    239
    media_image2.png
    Greyscale

Formula (II)

The heterogeneous base is particulate and is filled in a column (p. 28, lines 12-14, as to instant claims 1 and 17).
7.  As to instant claim 10, alkenes are ethene, propene, butene, pentene, hexene, heptene, octene or styrene (p. 4, lines 10-14).
8.  As to instant claims 11, the reaction takes place at alkene partial pressure of 0.5-200 bar (p. 4, lines 21-25); the molar ratio of carbon dioxide to alkene is 0.1:10 (p. 5, lines 5-6).
9.  As to instant claim 16, the process further includes a step of regenerating the heterogeneous base by treating the spent heterogeneous base with alkaline metal (p. 27, lines 5-10).
10.  As to instant claims 1, 6, 17, the reaction takes place in the presence of an organic solvent, such as aromatic hydrocarbons or ethers, i.e. a diluent (p. 28, lines 1-7).
11.  As to instant claims 1, 13, 17, the heterogeneous base is fixed/stationary arranged in a treating zone, such as a column filled with the particulate heterogeneous base (p. 28, lines 9-15).
12. Thus, the particulate heterogeneous base used in the process of Limbach et al comprises alkali metal phenoxide groups-containing cross-linked polymer.

13. Limbach et al does not recite said phenoxide group-containing cross-linked polymer being porous cross-linked phenoxide-formaldehyde polymer having pore diameter of 2-250 nm.

14. However, 
1)  Pekala discloses cross-linked porous phenol-formaldehyde or resorcinol-formaldehyde aerogels having cell size of about 0.1 micron or less (col. 4, lines 5-15, 
2) Liu et al teaches that alkali metal salt of polyphenol can be prepared by reacting the polyphenol with corresponding hydroxide (col. 2, lines 30-32).

15. Thus, a) Limbach et al teaches the use of a cross-linked polymer having alkali phenoxides as the heterogeneous base in the process for producing α,β-unsaturated carboxylic acid, i.e. Limbach et al requires the heterogeneous base i) being cross-linked polymeric and ii) having alkali phenoxide groups; 
b) Pekala teaches the porous cross-linked phenol-formaldehyde aerogels associated with alkali metals, used as catalyst in variety of processes, and 
c) Liu et al teaches that alkali metal salt of polyphenol, i.e. polymeric polyphenoxide, can be prepared by reacting the polyphenol with corresponding hydroxide, 
that is, Pekala and  Liu et al  teach the ways of synthesizing cross-linked polymers providing alkali phenoxide groups other than cross-linked polystyrene,
therefore, based on the combined teachings of Limbach et al , Liu et al and Pekala, it would have been obvious to a one of ordinary skill in the art to modify, or obvious to try to modify the process of Limbach et al by using other cross-linked alkali phenoxide-containing polymers, such as  1) subject, or obvious to try to subject the porous cross-linked phenol-formaldehyde aerogel of Pekala to a reaction with alkali metal hydroxide, thereby producing porous cross-linked alkali metal-phenoxide-formaldehyde aerogel (as to instant claims 2, 4, 18, 20), as taught by Liu et al, make such aerogel in particulate  and further 2) use, or obvious to try to use, at least partially,  the thus produced alkali metal-containing porous cross-linked phenoxide-formaldehyde resin of Pekala  in view of Liu et al as the alkali metal-phenoxide-containing cross-linked polymer particulate heterogeneous base in the process of Limbach et al, since such alkali metal-containing porous cross-linked phenoxide-formaldehyde resin of Pekala  in view of Liu et al is a cross-linked polymer comprising alkali phenoxide groups as required by Limbach et al, and can be used as catalyst in a variety of processes (see col. 5, lines 17-18 of Pekala) and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. As to instant claim 5, though Pekala  in view of Liu et al do not recite the porous crosslinked phenoxide-formaldehyde resin being produced in the presence of a template, it is noted that instant claim 5 is a product-by-process claim.
Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

Limbach et al); the process is continuous wherein a continuous stream of a reaction medium is continuously passed through the column filled with the particulate heterogeneous base (p. 28, lines 10-15 of Limbach et al). Since the specific production level and product yield depend on the specific contact time between the reactants and the heterogeneous catalyst filled in a column, therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific rate of passing the reaction mixture/solution through the heterogeneous catalyst filled in the column, which will in turn depend on the size of the column and on the amount of the heterogeneous base in said column, so to ensure the desired and sufficient contact time between the reactants and the heterogeneous base to ensure the desired product yield, thereby arriving at the present invention, especially since a) the claimed WHSV of 50 hr-1 means that the combined weight of the solution of the components 1)-5) of instant claims 1 or the combined weight of the solution of the components 1)-2) of instant claim 17 can be as high as 50 times more per unit time than the weight of the crosslinked polyphenoxide, b) the claimed WHSV of 0.05 hr-1 means that the weight of the crosslinked polyphenoxide can be as high as 20 times more than  the combined weight of the solution of the components 1)-5) of claim 1 or the combined weight of the solution of the components 1)-2) of instant claim 17 per unit time, and the range for WHSV of 0.05-50 hr-1 includes all values between the cited limit points, i.e. appears to be so broad that includes substantially all possible weight ratios between the combined weight of the solutions of the components 1)-5) of claim 1 or the combined weight of the components 1)-2) of instant claim 17 and the cross-linked polyphenoxide In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

18.  Claims 1-11, 13-24, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Limbach et al (WO 2015/173296) in view of Tennison et al (US 2010/0035058),  Liu et al (US 4,956,442) and Muylaert et al, Advances in Colloid and Interface Science, 175, 2012, 39-51.

19. The rejection is adequately set forth on pages 7-14 of an Office Action mailed on November 24, 2020 and is incorporated here by reference.

20. As to amended claims 1 and 17, Limbach et al teaches the heterogeneous base being fixed/stationary arranged in a treating zone, such as a column filled with the particulate heterogeneous base (p. 28, lines 9-15). Thus, the particulate heterogeneous base used in the process of Limbach et al comprises a cross-linked polymer base comprising alkali metal phenoxide groups.

21. As to newly added claim 35, Tennison et al discloses cross-linked porous phenol-formaldehyde resin in particle or bead form, having particle size of 1-1000 micron ([0044]-[0045]) and having mesopores (pore size of 2-50 nm) ([0003]), or big pores having size of more than 50 nm ([0030]-[0033], [0035], [0040], [0046], [0056], [0067], claims 10-13) further comprising heteroatoms such as metals incorporated in the cross-Muylaert et al discloses mesoporous crosslinked phenolic resins, i.e. phenol-formaldehyde resins, comprising heteroatoms such as metals incorporated within the framework (Abstract, p. 46, section 5; p. 40, sections 1 and 2; Fig. 2, 6)  and further functionalized (p. 48, left column) being used as  mesoporous catalyst and catalyst support (p. 48, section 5.1).

22. As to instant claims 14 and 24, the temperature of the reaction is 20-250ºC (p. 29, lines 9-11 of Limbach et al); the process is continuous wherein a continuous stream of a reaction medium is continuously passed through the column filled with the particulate heterogeneous base (p. 28, lines 10-15 of Limbach et al). Since the specific production level and product yield depend on the specific contact time between the reactants and the heterogeneous catalyst filled in a column, therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific rate of passing the reaction mixture/solution through the heterogeneous catalyst filled in the column, which will in turn depend on the size of the column and on the amount of the heterogeneous base in said column, so to ensure the desired and sufficient contact time between the reactants and the heterogeneous base to ensure the desired product yield, thereby arriving at the present invention, especially since a) the claimed WHSV of 50 hr-1 means that the combined weight of the solution of the components 1)-5) of instant claims 1 or the combined weight of the solution of the components 1)-2) of instant claim 17 can be as high as 50 times more per unit time than the weight of the crosslinked polyphenoxide, b) the claimed WHSV of 0.05 hr-1 means that the weight of the crosslinked polyphenoxide can be as high as 20 times more than  -1 includes all values between the cited limit points, i.e. appears to be so broad that includes substantially all possible weight ratios between the combined weight of the components 1)-5) of instant claim 1 or the combined weight of the components 1)-2) of instant claim 17 and the cross-linked polyphenoxide per unit time.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
23.  Applicant's arguments filed on February 22, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, the previous rejections not cited above are withdrawn, thus rendering applicant’s arguments moot. The new grounds of rejections are set forth above.

24. With respect to Applicant’s arguments regarding the rejections of Claims 1-11, 13-24, 32-34 under 35 U.S.C. 103 as being unpatentable over Limbach et al (WO 2015/173296) in view of Pekala  (US 4,997,804) and Liu et al (US 4,956,442), and of Claims 1-11, 13-24, 32-35 under 35 U.S.C. 103 as being unpatentable over Limbach et al (WO 2015/173296) in view of Tennison et al (US 2010/0035058),  Liu et al (US 4,956,442) and Muylaert et al, Advances in Colloid and Interface Science, 175, 2012, 39-51,  it is noted that:
Limbach et al discloses a process for preparing an α,β-unsaturated carboxylic acid salt in the presence of a heterogeneous base, wherein the heterogeneous base comprises an alkali metal or alkaline earth metal alkyloxide, a lithium or potassium amide (p. 20, lines 19-21) or aryloxide moiety comprising sodium cations (p. 17, lines 33-35; Table 1) corresponding to the following formula (I) (p. 19, lines 1-5), attached to a crosslinked polymer support (p. 23, lines 20-31; p. 24, lines 1-6), including the organic moiety of Formula (II) below:

    PNG
    media_image1.png
    156
    195
    media_image1.png
    Greyscale

Formula (I)


    PNG
    media_image2.png
    97
    239
    media_image2.png
    Greyscale

Formula (II)

2) Thus, Limbach et al   teaches the importance of the presence of alkali metal ion in said heterogeneous base, so that the alkali metal ion provides a suitable counter ion of the α, β-ethylenically unsaturated carboxylic acid (p. 21, lines 21-25), and further cites that cross-linked polymers are preferred (p. 23, line 32-34).
 aryloxide/phenoxide moiety comprising sodium cations attached to a crosslinked polymer support (p. 23, lines 20-31; p. 24, lines 1-6; p. 17, lines 33-35; Table 1).
Though Limbach et al shows the cross-linked polystyrene as the cross-linked polymer support, Limbach et al cites that the cross-linked polystyrene is preferred (p. 23, lines 32-34), but not as the only one suitable to be used in the process. Limbach et al does not teach away from using other cross-linked polymers having alkali phenoxides in the process.

3) Though Limbach et al does not recite said phenoxide-containing cross-linked polymer being porous cross-linked phenoxide-formaldehyde polymer, the secondary references of Pekala and Liu et al, and further Tennison et al and Muylaert et al, were applied for the teachings of that.

4) Pekala teaches the porous cross-linked phenol-formaldehyde resins associated with alkali metals, used as catalyst in variety of processes. Liu et al teaches that alkali metal salt of polyphenol can be prepared by reacting the polyphenol with corresponding hydroxide. Since Limbach et al discloses the necessity of the heterogeneous base having cross-linked polymer structure that provides alkali phenoxide groups, and Pekala and  Liu et al  teach the ways of synthesizing such cross-linked polymers, other than cross-linked polystyrene, providing alkali phenoxide groups, based on the combined teachings of Limbach et al , Liu et al and Pekala, it would have been obvious to a one of ordinary skill in the art to modify the process of Limbach et al by Pekala to a reaction with alkali metal hydroxide, thereby producing porous cross-linked alkali metal-phenoxide-formaldehyde resin, as taught by Liu et al, and as required by Limbach et al, and further include, or obvious to try to include, at least partially,  the alkali metal-containing porous cross-linked phenoxide-formaldehyde aerogel of Pekala  in view of Liu et al as the alkali metal-phenoxide-containing cross-linked polymer heterogeneous base in the process of Limbach et al, since such alkali metal-containing porous cross-linked phenoxide-formaldehyde aerogel of Pekala  in view of Liu et al is a cross-linked polymer comprising phenoxide groups, as required by Limbach et al, and can be used as catalyst in a variety of processes (see col. 5, lines 17-18 of Pekala) and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

5) Further, Tennison et al discloses cross-linked porous phenol-formaldehyde resin in particle or bead form, having particle size of 1-1000 micron ([0044]-[0045]) and having mesopores (pore size of 2-50 nm) ([0003]), or big pores having size of more than 50 nm ([0030]-[0033], [0035], [0040], [0046], [0056], [0067], claims 10-13); Muylaert et al discloses mesoporous crosslinked phenolic resins, i.e. phenol-formaldehyde resins, comprising heteroatoms such as metals incorporated within the framework (Absrtract, p. 46, section 5; p. 40, sections 1 and 2; Fig. 2, 6)  and further functionalized (p. 48, left used as  mesoporous catalyst and catalyst support (p. 48, section 5.1) and Liu et al teaches that alkali metal salt of polyphenol can be prepared by reacting the polyphenol with corresponding hydroxide (col. 2, lines 30-32).
Since Limbach et al discloses the necessity of the heterogeneous base having cross-linked polymer structure that provides alkali phenoxides, and Tennison et al and Liu et al  teach the ways of synthesizing such cross-linked polymers, other than cross-linked polystyrene, providing alkali phenoxide groups, based on the combined teachings of Limbach et al , Liu et al and Tennison et al, it would have been obvious to a one of ordinary skill in the art to modify the process of Limbach et al by using alkali phenoxide-providing cross-linked polymers other than the polystyrene, such as: 
i) subject, or obvious to try to subject the mesoporous cross-linked phenol-formaldehyde particulate resin of Tennison et al to a reaction with alkali metal hydroxide, thereby introducing the alkali metal into the mesoporous cross-linked phenol-formaldehyde particulate resin of Tennison et al, thus producing mesoporous cross-linked alkali metal containing phenoxide-formaldehyde resin in particle form having size of 1-1000 micron (as to instant claims 2, 4, 18, 20), as taught by Liu et al, and as required by Limbach et al, and further
ii) include, or obvious to try to include, at least partially, such produced alkali metal-containing mesoporous cross-linked phenoxide-formaldehyde resin in particle form of Tennison et al in view of Liu et al as the alkali metal-phenoxide group containing particulate cross-linked polymer heterogeneous base in the process of Limbach et al, since such alkali metal-containing mesoporous cross-linked phenoxide-formaldehyde resin in particle form of Tennison et al  in view of Liu et al is a particulate cross-linked  Limbach et al, and since such metal-containing mesoporous cross-linked phenol-formaldehyde resins are taught by Muylaert et al as being used as catalyst and catalyst support, as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or 

6) It is noted that Pekala, Liu et al, Tennison et al and Muylaert et al are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
Tennison et al was applied for the teachings of cross-linked porous phenol-formaldehyde resin in particle or bead form, having particle size of 1-1000 micron ([0044]-[0045]) and having mesopores (pore size of 2-50 nm) ([0003]). Muylaert et al was applied for the teachings of the use of mesoporous crosslinked phenolic resins, i.e. phenol-formaldehyde resins, as mesoporous catalyst and catalyst support (p. 48, section 5.1). It is further noted that Muylaert et al teaches that functionalization, modification and metal incorporation of the mesoporous phenolic resin are taking place by various methods, including impregnation, absorption, grafting or ion exchange, and further condensation, hydrogenation, esterification etc (Table 4, p. 47, p. 46, section 5), which will intrinsically and necessarily depend on the specific reactant used.

7) It is further noted that Limbach et al recites the heterogeneous base comprising a cross-linked polymer having alkali phenoxide groups. Limbach et al does not limit said Liu et al, the phenol groups of the phenol-containing polymers can be converted into the alkali metal phenoxides, and also polymers are known to be cross-linked, therefore,  one of ordinary skill in the art would have been motivated to produce, or try to produce the alkali metal phenoxide-based cross-linked polymers using different synthetic pathways, including by polycondensation of phenol with formaldehyde followed by reaction with alkali hydroxide, and further to use those as the alkali metal phenoxide-containing cross-linked polymer heterogeneous base in the process of Limbach et al, or it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the alkali phenoxide-based cross-linked polymers produced by different synthetic ways, including polycondensation of phenol with formaldehyde, as the alkali metal phenoxide-containing cross-linked polymer heterogeneous base in the process of Limbach et al, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior 

8) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

9) In response to Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764